Citation Nr: 1335230	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  07-26 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected post-operative residuals of a left knee injury.  

2.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected post-operative residuals of a left knee injury.  

3.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected post-operative residuals of a left knee injury.  

4.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected post-operative residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Thereafter, the claims file was transferred to the RO in Roanoke, Virginia.  

In March 2011, the Board reopened the Veteran's claim for service connection for a right ankle disorder, to include as secondary to service-connected post-operative residuals of a left knee injury, and remanded the claim on the merits for additional development.  The Board also remanded Veteran's claims for service connection for a left ankle disorder and a lumbar spine disorder for additional development.  The requested development has been completed, and the case has since been returned to the Board for further appellate consideration.

From July to October 2013, the Veteran submitted additional evidence in support of his claims on appeal on multiple occasions.  In September 2013, the representative submitted a waiver of initial RO consideration as to any new evidence submitted since the issuance of the June 2013 supplemental statement of the case (SSOC).  See 38 C.F.R. § 20.1304 (2013).

The issue of entitlement to service connection for a left hip disorder, to include as secondary to service-connected post-operative residuals of a left knee injury, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression and as secondary to service-connected post-operative residuals of a left knee injury, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2013 brief.    Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's lumbar spine disorder was caused or aggravated by events or injury during active service and his service-connected post-operative residuals of a left knee injury.

2.  The evidence is in relative equipoise as to whether the Veteran's right ankle disorder was caused or aggravated by events or injury during active service and his service-connected post-operative residuals of a left knee injury.

3.  The evidence is in relative equipoise as to whether the Veteran's left ankle disorder was caused or aggravated by events or injury during active service and his service-connected post-operative residuals of a left knee injury.


CONCLUSIONS OF LAW

1.  Resolving doubt in the claimant's favor, the criteria for establishing service connection for a lumbar spine disorder, to include as secondary to service-connected post-operative residuals of a left knee injury, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

2.  Resolving doubt in the claimant's favor, the criteria for establishing service connection for a right ankle disorder, to include as secondary to service-connected post-operative residuals of a left knee injury, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

3.  Resolving doubt in the claimant's favor, the criteria for establishing service connection for a left ankle disorder, to include as secondary to service-connected post-operative residuals of a left knee injury, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable determinations in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

The Veteran contends that his current low back and bilateral ankle disorders are caused by or otherwise related to his service-connected left knee arthritis and recurrent subluxation or lateral instability disabilities.  Specifically, he asserts that his lumbar spine and bilateral ankle disorders were caused by recurrent low back and bilateral ankle sprains sustained during falls caused by locking, instability, and giving way of his left knee.  He also asserts that the claimed disabilities are the result of his altered gait, body mechanics and weight bearing on his lower extremities due to compensation for his chronic left knee pain and instability.  Most recently, he further asserted that the claimed disabilities may be due to long forced road marches while carrying heavy equipment during service.

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2013); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The evidence of record reflects diagnoses of degenerative disc disease of the lumbosacral spine and degenerative joint disease of the bilateral ankles.  The Veteran is also in receipt of service connection for left knee arthritis and severe recurrent subluxation or lateral instability of the left knee.  Therefore, the first and second Wallin elements have clearly been satisfied.  

What remains to be established is whether the Veteran's low back and bilateral ankle disorders were caused or aggravated by his service-connected post-operative left knee residuals of arthritis and recurrent subluxation or lateral instability.  In this regard, the Board notes that there is evidence of record supporting all three claims.

Notably, in a September 2012 statement, private podiatrist, CD, DPM, FACFAS, indicated that she is currently treating the Veteran for bilateral ankle problems with complaints of chronic bilateral ankle pain, instability, and locking when ambulating.  She noted August 2013 right ankle MRI findings of osteochondral lesions to the medial and lateral talar dome and full thickness and high-grade remote appearing tears of the medial and lateral collateral ligaments with equivocal evidence of injury to the distal syndesmosis.  August 2013 left ankle MRI findings included confirmation of poorly defined chronic appearing medical talar dome osteochondral lesion; high grade sprain of the anterior fibers of the deltoid ligament; and trace posterior tibial tenosynovial tenosynovitis.  She opined that the above described pathology on MRI of the Veteran's ankles explains his symptoms as these types of injuries are usually caused from chronic ankle sprains and instability.  She stated that injuries of the type shown on MRI of the Veteran's bilateral ankles can be multifactorial but more often is caused by trauma secondary to a strain.  In this regard, a review of his medical records showed a history of multiple ankle sprains over the past 15 years and indicate that most ankle sprains were secondary to his service-connected weakened left knee.  She stated that based on the assessment of the Veteran's injuries and history as documented in his medical records as provided by VA, it is her professional opinion that the Veteran's current right and left ankle injuries were caused by the documented ankle sprains in his medical records.  

Similarly, in an October 2013, a statement was received from JPG, PA-C, a private physician's assistant with twenty-six years of musculoskeletal and surgical experience from the orthopedic practice where the Veteran sought treatment for his low back in November 2011 and July 2013.  JPG noted a history of degenerative disorders related to past trauma and falls since the 1990s.  A review of documents from previous health care providers showed a history of multiple falls and trauma due to left knee buckling, which resulted in other joint involvement, including the ankles and back.  The Veteran was seen in JPG's office in July 2013 for his lumbar spine with a documented history of limited range of motion of the lumbar spine.  July 2013 lumbar spine x-rays showed degenerative disc changes and joint space narrowing; osteophyte formation, especially at the L2-3 and L3-4 segments; and facet joint arthrosis at L4-5 and L5-S1 levels especially.  Physical examination in July 2013 was significant for gait dysfunction, which JPG related to his knees and ankles and stated that it mechanically adds to the Veteran's back complaints.  July 2013 diagnostic assessment by Dr. RSK, M.D., was diffuse lumbar spondylosis and degenerative disc disease.  JPG stated that the Veteran's history is clear in that his back pain began after he began experiencing falls due to his left knee buckling.  He reasoned that the Veteran has a significant history of trauma from multiple falls, which has left degenerative changes involving the lumbar spine.  Falls and trauma were well documented in the Veteran's records by other providers.  He found that the Veteran's history and medical evidence indicate that his lumbar degenerative changes and disc disease has developed as a result of his falls and gait dysfunction.  Ongoing functional deficits had lead to ongoing gait dysfunction and back pain.  Thus, JPG opined that the Veteran's lumbar spine condition is more likely than not related to his multiple falls and gait dysfunction secondary to his service-connected left knee condition.  

The Board finds that the evidence of record is in relative equipoise on the question of whether the Veteran's claimed lumbar spine and bilateral ankle disorders are etiologically related to his activities during military service and his service-connected left knee arthritis and severe recurrent subluxation or lateral instability.  In this regard the multiple private medical nexus opinions received from the Veteran's private treating podiatrist in September 2012 and a physician's assistant at his private orthopedist's office in October 2013, both of whom have treated the Veteran for the claimed disabilities and appear to have reviewed the reported and documented history of the claimed disabilities link them to the Veteran's military service and his service-connected left knee arthritis and severe recurrent left knee subluxation and lateral instability disabilities.  For the reasons explained above, these opinions are adequate for the purpose of adjudication of the claims on appeal.  

To the contrary, in March 2011, the Board found the Veteran's February 2006 VA examination to be inadequate for the purpose of adjudicating the Veteran's claims for service connection as there was no indication that the claims file and complete history of the claimed disabilities had been reviewed.  In accordance with the Board's March 2011 remand, the Veteran was afforded an additional VA examination; however, in reaching opinions against the Veteran's claims for service connection, the April 2012 VA examiner appears to have relied on the February 2006 VA examiner's findings and conclusions.  Moreover, the April 2012 VA examiner merely listed the evidence of record without discussing the significance of such evidence and why it lead her to conclude that the claimed disabilities are unrelated to the Veteran's military service and his service-connected left knee disabilities.   

In light of the foregoing medical evidence of a nexus between the Veteran's military service and service-connected left knee arthritis and severe recurrent subluxation or lateral instability disabilities and his bilateral ankle and low back disabilities, resolving reasonable doubt in the appellant's favor, the Board finds that service connection is warranted for lumbar spine and bilateral ankle disorders secondary to service-connected post-operative residuals of a left knee injury.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 





ORDER

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected post-operative residuals of a left knee injury, is granted.  

Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected post-operative residuals of a left knee injury, is granted.  

Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected post-operative residuals of a left knee injury, is granted.  


REMAND

In March 2006, the RO, in relevant part, denied the Veteran's claim for service connection for a left hip disorder, a lumbar spine disorder, and right and left ankle disorders, all of which were claimed as secondary to service-connected post-operative residuals of a left knee injury.  In the Veteran's April 2006 notice of disagreement, he explicitly expressed disagreement pertaining to the denial of service connection for a lumbar disorder and left and right ankle disorders.  In the body of the April 2006 notice of disagreement, however, the Veteran stated that he had never had a fall or injury to his back or hip that was not directly caused by his service-connected left knee disabilities.  He advised that the pain he reports to his hip and/or back is the same pain experienced by his lumbar disorder and that his hip and lumbar disorders are "one and the same."  He stated that he did not know that he had a lumbar injury until he received notice during his foreign VA examination.  He contended that his medical history has significant reports of pain to the low back and left hip area with sensation and numbness to the left leg and a sensation of poor blood circulation to his left knee.  

In a May 2006 letter, the RO advised the Veteran that a notice of disagreement had been received in response to the March 2006 rating decision.  The letter stated that the issues that had been accepted for appeal included service connection for a lumbar disorder and right and left ankle disorders.  The Veteran was advised to notify VA as soon as possible, but no later than on year after he was notified of the March 2006 rating decision, if the claims accepted for appeal were incorrect.  The Veteran did not submit any indication that the issues accepted for appeal were incorrect.  

Given the Veteran's explicit references, however, to left hip injury and symptomatology in his April 2006 notice of disagreement, the Board is of the impression that he expressed disagreement with the denial of service connection for a left hip disorder, to include as secondary to service-connected post-operative residuals of a left knee injury in the March 2006 rating decision.  However, a subsequent statement of the case (SOC) was never issued as to the claim for service connection for a left hip disorder.  Pursuant to Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issue of entitlement to service connection for a left hip disorder, to include as secondary to service-connected residuals of a left knee injury remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  It is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal following the issuance of the SOC.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of the case to the Veteran and his representative addressing the matter of entitlement to service connection for a left hip disorder, to include as secondary to service-connected residuals of left knee injury, including citation to all relevant law and regulations pertinent to the claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


